
	
		I
		112th CONGRESS
		1st Session
		H. R. 2526
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To exempt National Forest System lands in Alaska from the
		  Roadless Area Conservation Rule.
	
	
		1.Roadless Area Conservation
			 Rule exemptionSections 294.10
			 through 294.18 of title 36, Code of Federal Regulations, known as the Roadless
			 Area Conservation Rule, do not apply with respect to any National Forest System
			 lands in Alaska.
		
